 

 

FILED

U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT FOR AIHRISTA DIV.
SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION OOFEB 26 PH 3:17
GJ&L, INC., * CLERK (RW
* So. i. OF GA.
Plaintiff, *
*
V. * CV 117-179

*
CNH INDUSTRIAL AMERICA, LLC, *
*
*

Defendant.

ORDER

Before the Court is Defendant CNH Industrial America, LLC’s
motion to strike. (Doc. No. 116.) Defendant moves to strike
Plaintiff GJ&L, Inc.’s supplemental brief in support of its motion
for summary judgment (doc. no. 115) on the grounds that it is
untimely and contains information in the proposed dealership
agreement, which is under seal (doc. no. 113-3).

Although the proposed agreement was submitted at the
invitation of the Court, no expectation of argument accompanied
that invitation. Consequently, Plaintiff’s brief is deemed
irrelevant for the purposes of the pending motions. Even though
Local Rule 7.5 affords parties fourteen days to respond to a
motion, Plaintiff will suffer no prejudice despite its lack of

opportunity to respond; should Plaintiff’s objections contained in

 
 

 

its brief become relevant at a later time, they will be addressed
then.

Upon consideration, Defendant’s motion is GRANTED. The Clerk
is directed to STRIKE Plaintiff’s supplemental brief in support of
its motion for summary judgment (doc. no. 115) from ZL

ORDER ENTERED at Augusta, Georgia, this a of

February, 2020. / od.

UNITED STAVES DISTRICT JUD

 
